Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Applicant has approved the claims amendment below:	
1. (Currently Amended) A differential phase contrast (DPC) quantitative phase imaging (QPI) method based on an optimal lighting pattern design, comprising:
a step 1of designing the optimal lighting pattern, comprising the step of: 
deriving a lighting pattern corresponding to [[the]]an isotropic phase transfer function (PTF) in the DPC QPI wherein the optimal lighting pattern is a semi-annular lighting with [[the]]a lighting numerical aperture (NA) 
    PNG
    media_image1.png
    24
    33
    media_image1.png
    Greyscale
 equal to [[the]]an objective NA 
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
, and wherein when the NA of [[the]]an objective is expressed as
    PNG
    media_image2.png
    25
    37
    media_image2.png
    Greyscale
, [[the]]a distance between [[the]]a single LED on a lighting annulus and [[the]]a light axis is 
    PNG
    media_image3.png
    19
    15
    media_image3.png
    Greyscale
, and [[the]]an angle between [[the]]a light emitted by [[a]]the single LED and [[the]]an optical axis is 
    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale
, then the lighting 
    PNG
    media_image1.png
    24
    33
    media_image1.png
    Greyscale
 obtained by the single LED on [[the]]an annular pattern satisfies the following equation:

    PNG
    media_image5.png
    41
    233
    media_image5.png
    Greyscale
,
[[the]]wherein a lighting intensity distribution S of the optimal lighting pattern varies with [[the]]an angle 
    PNG
    media_image6.png
    19
    13
    media_image6.png
    Greyscale
 of lightingan expression in polar coordinates is expressed as:

    PNG
    media_image7.png
    21
    92
    media_image7.png
    Greyscale
,
where the angle 
    PNG
    media_image6.png
    19
    13
    media_image6.png
    Greyscale
 increases in a clockwise direction[[.]];
a step 2of capturing original images under optimal lighting, comprising: 
using computer-controlled LCD or high-density programmable LED arrays a two-axis lighting
generating synchronous trigger signals to [[the]]a camera to acquire an image under each of the four optical lighting patterns; and[[,]] 
recording a total of four original images 
    PNG
    media_image8.png
    24
    15
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    24
    16
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    24
    17
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    24
    17
    media_image11.png
    Greyscale
wherein 
    PNG
    media_image8.png
    24
    15
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    24
    16
    media_image9.png
    Greyscale
 represent two images in [[the]] left and right axis directions, and 
    PNG
    media_image10.png
    24
    17
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    24
    17
    media_image11.png
    Greyscale
 represent two images in [[the]] up and down axis directions[[.]];
a step 3of calculating, a formula for DPC imaging, [[the]]a phase gradient image of [[the]]a specimen in [[the]]a left-right direction 
    PNG
    media_image12.png
    24
    145
    media_image12.png
    Greyscale
and [[the]]an up-down direction 
    PNG
    media_image13.png
    24
    155
    media_image13.png
    Greyscale
 ;
a step 4of solving a phase transfer function (PTF) of the optimal lighting pattern[[:]], wherein the PTF of [[the]] optimal lighting pattern 
    PNG
    media_image14.png
    24
    60
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    24
    64
    media_image15.png
    Greyscale
 are  and wherein in the polar coordinate system, [[let]]when 
    PNG
    media_image16.png
    24
    15
    media_image16.png
    Greyscale
 is a distance from any point to [[the]]a center zero frequency in [[the]]a PTF distribution, and 
    PNG
    media_image17.png
    24
    23
    media_image17.png
    Greyscale
 is a distance from [[the]]a cut-off frequency to the center zero frequency in [[the]]a frequency domain under [[the]]a partially coherent imaging, then the PTF in the left-right direction is obtained as follows:

    PNG
    media_image18.png
    48
    265
    media_image18.png
    Greyscale
, 
the PTF in the up-down direction is:

    PNG
    media_image19.png
    48
    272
    media_image19.png
    Greyscale
, and
an intensity distribution thereof is expressed as:

    PNG
    media_image20.png
    44
    253
    media_image20.png
    Greyscale
; and
a step 5of solving aby performing a deconvolution (Tikhonov criterion) with [[the]]a two-axis PTF and [[the]] corresponding phase gradient images to obtain [[the]]a final reconstructed quantitative phase result. 

2. (Currently Amended) The method according to claim 1, [[the]]wherein a process of determining the intensity distribution of the optimal light pattern in the step 1 is characterized as follows:
in polar coordinates, the PTF is defined as 
    PNG
    media_image21.png
    21
    69
    media_image21.png
    Greyscale
, where 
    PNG
    media_image22.png
    13
    12
    media_image22.png
    Greyscale
 denotes [[the]]a distance from a point to [[the]]a center point of the PTF distribution, 
    PNG
    media_image23.png
    19
    13
    media_image23.png
    Greyscale
 denotes [[the]]an angle between the point and [[the]]an axis direction; 
achieving an isotropic PTF requires a minimum of two axes of lightingwhich are required to satisfy:

    PNG
    media_image24.png
    29
    215
    media_image24.png
    Greyscale
,
where 
    PNG
    media_image25.png
    24
    75
    media_image25.png
    Greyscale
 and 
    PNG
    media_image26.png
    24
    77
    media_image26.png
    Greyscale
 denote the PTFs in the left-right and up-down axis directions, respectively[[.]], 
    PNG
    media_image27.png
    24
    20
    media_image27.png
    Greyscale
 is a constant only related to 
    PNG
    media_image28.png
    13
    12
    media_image28.png
    Greyscale
;
in polar coordinates, the PTF is a periodic functionand thus can perform [[the]]a Fourier series expansion to yield the following expression:

    PNG
    media_image29.png
    45
    245
    media_image29.png
    Greyscale
,
where 
    PNG
    media_image30.png
    24
    19
    media_image30.png
    Greyscale
 and 
    PNG
    media_image31.png
    24
    17
    media_image31.png
    Greyscale
 in [[the]] coefficient terms independent of 
    PNG
    media_image32.png
    13
    12
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    19
    13
    media_image33.png
    Greyscale
, and 
    PNG
    media_image34.png
    15
    13
    media_image34.png
    Greyscale
 is an arbitrary positive integer; to satisfy 
    PNG
    media_image24.png
    29
    215
    media_image24.png
    Greyscale
, 
    PNG
    media_image35.png
    29
    85
    media_image35.png
    Greyscale
 and 
    PNG
    media_image36.png
    29
    88
    media_image36.png
    Greyscale
cannot produce any cross term, then [[the]]an expression of 
    PNG
    media_image37.png
    24
    75
    media_image37.png
    Greyscale
 can be obtained as follows:

    PNG
    media_image38.png
    24
    149
    media_image38.png
    Greyscale
  or   
    PNG
    media_image39.png
    24
    145
    media_image39.png
    Greyscale
,
wherein the two lighting axes of DPC are perpendicular to each other, and the PTFs thereof differ by 
    PNG
    media_image40.png
    19
    33
    media_image40.png
    Greyscale
rad; and wherein 
    PNG
    media_image38.png
    24
    149
    media_image38.png
    Greyscale
, 
    PNG
    media_image41.png
    24
    149
    media_image41.png
    Greyscale
, and when 
    PNG
    media_image42.png
    24
    145
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    24
    153
    media_image43.png
    Greyscale
;
when using a light source with a lighting NA equal to the objective 
    PNG
    media_image44.png
    25
    37
    media_image44.png
    Greyscale
, [[the]]an intensity distribution of the light source is expressed as 
    PNG
    media_image45.png
    21
    35
    media_image45.png
    Greyscale
[[;]] which, in the polar coordinate system, 
    PNG
    media_image45.png
    21
    35
    media_image45.png
    Greyscale

    PNG
    media_image45.png
    21
    35
    media_image45.png
    Greyscale
 is an even function about the direction axis; (b) 
    PNG
    media_image45.png
    21
    35
    media_image45.png
    Greyscale
 is a periodic function about the angle 
    PNG
    media_image46.png
    19
    13
    media_image46.png
    Greyscale
; (c) 
    PNG
    media_image45.png
    21
    35
    media_image45.png
    Greyscale
 is symmetric about [[the]]a point 
    PNG
    media_image47.png
    21
    59
    media_image47.png
    Greyscale
[[;]], and the intensity distribution of the light source is obtained by 

    PNG
    media_image48.png
    35
    167
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    15
    16
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    24
    121
    media_image50.png
    Greyscale
,
where 
    PNG
    media_image51.png
    24
    17
    media_image51.png
    Greyscale
 is an arbitrary constantand the optimal lighting pattern is an annular lighting whose lighting intensity varies with the cosine of the lighting angle; and
in [[the]]a process of phase recovery, considering [[the]]a minimum number of over-zero points, [[the]]an intensity distribution of the optimal lighting pattern is determined as:

    PNG
    media_image52.png
    21
    92
    media_image52.png
    Greyscale
,
wherein the angle 
    PNG
    media_image53.png
    19
    13
    media_image53.png
    Greyscale
 increases in a clockwise direction.

3. (Currently Amended) The method according to claim 1, wherein the step 2 further comprises using a[[the]] LCD or high-density LED array to generate the optimal lighting pattern[[;]],wherein in [[the]]a LCD-based system, [[the]]a lighting system consists of the light source and the LCD[[;]], and the LCD is used to adjust the lighting pattern[[;]] and wherein in [[the]]a LED-based system, the LED array is considered as the lighting source to directly display optimal lighting pattern by computer control.

4. (Currently Amended) The method according to claim 1, wherein the derivation of the optimal lighting the step 4further comprises:
imaging a thin pure phase specimen with a complex transmittance function of 
    PNG
    media_image54.png
    24
    101
    media_image54.png
    Greyscale
which is illuminated by a single angle tilted lighting of 
    PNG
    media_image55.png
    25
    40
    media_image55.png
    Greyscale
, where 
    PNG
    media_image56.png
    21
    63
    media_image56.png
    Greyscale
 indicates [[the]] coordinates of [[the]]a specimen plane, 
    PNG
    media_image57.png
    21
    32
    media_image57.png
    Greyscale
 represents [[the]]a phase of the specimen[[.]], 
    PNG
    media_image58.png
    25
    17
    media_image58.png
    Greyscale
 represents [[the]]a phase shift corresponding to a single angular lighting in the frequency domain; 
introducing a weak phase approximation in order to analyze the specimen phase and intensity independently, and to simplify [[the]]a complex amplitude distribution of the specimen as 
    PNG
    media_image59.png
    21
    131
    media_image59.png
    Greyscale
wherein Fourier transform of the complex amplitude distribution in [[the]]a camera plane can be expressed as:

    PNG
    media_image60.png
    29
    363
    media_image60.png
    Greyscale
,
where 
    PNG
    media_image61.png
    15
    13
    media_image61.png
    Greyscale
 denotes [[the]]a frequency component in the frequency domain, 
    PNG
    media_image62.png
    21
    35
    media_image62.png
    Greyscale
 denotes [[the]]an amplitude distribution of the specimen in the frequency domain, 
    PNG
    media_image63.png
    21
    37
    media_image63.png
    Greyscale
 denotes [[the]]a phase distribution of the specimen in the frequency domain; 
    PNG
    media_image64.png
    21
    33
    media_image64.png
    Greyscale
 is [[the]]a pupil function of [[the]]an objective lens;
obtaining a[[the]] spectral distribution of [[the]]an intensity image acquired by the camera under a single angular tilt lighting 

    PNG
    media_image65.png
    85
    312
    media_image65.png
    Greyscale
;
calculating the intensity distribution in the frequency domain under complex lighting, wherein the intensity spectrum distribution can be divided into three terms (ignoring [[the]] higher-order convolution terms of [[the]]a computational process):

    PNG
    media_image66.png
    21
    284
    media_image66.png
    Greyscale
,
where
    PNG
    media_image67.png
    17
    16
    media_image67.png
    Greyscale
 represents [[the]]a background term 
    PNG
    media_image68.png
    32
    163
    media_image68.png
    Greyscale
; 
    PNG
    media_image69.png
    21
    56
    media_image69.png
    Greyscale
 denotes [[the]]an amplitude transfer function, and 
    PNG
    media_image70.png
    21
    55
    media_image70.png
    Greyscale
 denotes the PTF;
wherein a general expression for the PTF under complex lighting, applicable to all lighting patterns light pupil functions, is expresses as follows:

    PNG
    media_image71.png
    29
    375
    media_image71.png
    Greyscale
, 

wherein DPC uses asymmetric lighting patterns in [[the]] up-down and left-right axis directions to illuminate the specimen, such that [[the]]a tilted lighting introduces a phase factor that converts [[the]]a invisible specimen phase into a measurable intensity, [[;]]
wherein a simple differential calculation procedure is used to highlight the phase contrast of the specimen, and the corresponding PTF is expressed as:

    PNG
    media_image72.png
    61
    392
    media_image72.png
    Greyscale
,
where 
    PNG
    media_image73.png
    24
    60
    media_image73.png
    Greyscale
 denotes the PTF in the left-right axis directions, 
    PNG
    media_image74.png
    25
    48
    media_image74.png
    Greyscale
 denotes the lighting in the left-right direction[[;]], and
wherein the PTF in the up-down direction 
    PNG
    media_image75.png
    24
    64
    media_image75.png
    Greyscale
 is derived as above process

    PNG
    media_image16.png
    24
    15
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    24
    23
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    48
    265
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    48
    272
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    44
    253
    media_image20.png
    Greyscale
.

5. (Currently Amended) The method according to claim 1, wherein the step 5 further comprises a[[the]] phase recovery under optimal lighting by performing a deconvolution (Tikhonov criterion) using [[the]] two-axis PTF including  
    PNG
    media_image14.png
    24
    60
    media_image14.png
    Greyscale
 and 
    PNG
    media_image15.png
    24
    64
    media_image15.png
    Greyscale
，and [[the]] corresponding phase gradient images to obtain the final reconstructed quantitative phase results:

    PNG
    media_image76.png
    64
    255
    media_image76.png
    Greyscale
,
where 
    PNG
    media_image77.png
    21
    32
    media_image77.png
    Greyscale
 is [[the]]a final reconstructed quantitative phase of the specimen.

6. (Currently Amended) The method according to claim 5, wherein in the phase recovery under optimal lighting,a[[the]] quantitative phase of the specimen under the Tikhonov criterion, [[the]]a regularization parameter 
    PNG
    media_image78.png
    21
    16
    media_image78.png
    Greyscale
 is a zero value.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
US 8045002 B2 discloses strobe illumination of a workpiece. The systems may include an illumination source, an image acquisition device and a control system. The illumination source may emit visible, UV, or near-IR light as a transient flash to the workpiece, the transient flash occurring in response to a lamp trigger. The illumination source may emit the light at an illumination intensity that rises from a begin threshold to a peak and afterwards diminishes to an end threshold during a flash duration. The image acquisition device may capture the light associated with the workpiece for an exposure duration starting from an exposure trigger. The control system may control the illumination source and the image acquisition device to synchronize the lamp trigger so that the exposure duration ends during the flash duration, such that a remaining portion of the flash does not affect the image exposure.
US 7295765 B1 discloses digital image recording/reproducing apparatus of the invention, image data obtained via a charge-coupled-device (CCD) is processed by a processing circuit so as to produce a luminance signal and color-difference signals, which are supplied to corresponding first frame memories via selectors and temporarily stored therein. Then the data are read from the first frame memory and subjected to data conversion in terms of vertical pixels via line memories and further via vertical pixel conversion circuits. The data is then subjected to data conversion in terms of horizontal pixels via a first horizontal pixel conversion circuit. The resultant data is selectively supplied to a monitor and an electronic viewfinder via a selector or stored in a second frame memory. The data stored in the second frame memory is read via a selector and subjected to data compression. The resultant data is then recorded on a recording medium.
US 7489333 B2 discloses fundus camera for performing fluorescent image pickup is provided. A timer is started when a fluorescent agent is infused into a body, and a mode of an amplifying ratio control part is set to AGC. AGC is then checked, and fluorescent illuminance curves of respective eyes to be examined are calculated, if the AGC is operating. A fluorescent illuminance value at a fundus is calculated from a gain value on the AGC and a corresponding time which are stored in an amplifying ratio memory, thereby determining a proper exposure value. When the AGC is not operating, the fluorescent illuminance value is calculated from the calculated illuminance curves of the respective eyes to be examined and an output of a timer, thereby determining a proper exposure value. When an image pickup switch is depressed while observing an image, input from the image pickup switch is detected.
US 20200142192 A1 discloses a head-up display for a vehicle. The head-up display includes a housing having an internal space formed therein and an entrance formed on one side thereof, a holder unit having a combiner coupled to one side of the holder unit, a moving unit positioned in the internal space of the housing, rotatably coupled to the holder unit, and coupled to the housing in such a way to reciprocate, a driving unit coupled to the moving unit and configured to move the moving unit, and a tilting unit coupled to the moving unit in such a way to slide and coupled to the driving unit, wherein when the tilting unit is moved by the driving unit, the combiner is tilted to form a cycloid trajectory based on a virtual center axis that traverses the combiner left and right.
None of the cited prior arts discloses: “step 1, design optimal lighting pattern: firstly, the lighting pattern corresponding to the isotropic phase transfer function (PTF) in DPC QPI is derived, which is considered to be the optimal lighting pattern;specifically, the optimal lighting pattern is semi-annular lighting with the lighting numerical aperture (NA) NA, equal to the objective NA NAb, ;consider the NA of the objective is expressed as NAob , the distance between the single LED on lighting annulus and the light axis is d, and the angle between the light emitted by a single LED and the optical axis is a,, then the lighting NAII obtained by the LED on the annular pattern satisfies the following equation:  
    PNG
    media_image79.png
    28
    193
    media_image79.png
    Greyscale
 the lighting intensity distribution of the optimal lighting pattern varies with the angle of lighting according to the cosine, and the expression in polar coordinates can be expressed:  
    PNG
    media_image80.png
    12
    75
    media_image80.png
    Greyscale
 where the angle 6 increases in a clockwise direction. step 2, capture original images under optimal lighting: computer-controlled LCD or high-density programmable LED arrays are used to display four optimal lighting patterns under two-axis lighting, and generate synchronous trigger signals to the camera to acquire an image under each pattern, thus a total of four original images are recored, i.e., I,, I,, Iu, and '4. Here, I, and I. represent two images in the left and right axis directions, and I and I represent two images in the up and down axis directions. step 3, calculate phase gradient image: according to the formula for DPC imaging, the phase gradient image of the specimen in the left-right direction I,, = (I,- I,) / (I, + I,) and the up-down direction IAd = ( - IAl (A + Id) are calculated under optimal lighting. step 4, solve the phase transfer function (PTF) of the optimal lighting pattern: the PTF of the optimal lighting pattern PTFh,(u) and PTFd(u) are required to be isotropic; that is, in the polar coordinate system, let r, be the distance from any point to the center zero frequency in the PTF distribution, and rA be the distance from the cut-off frequency to the center zero frequency in the frequency domain under the partially coherent imaging, then the PTF in the left-right direction is obtained as 14Claims follows: 
    PNG
    media_image81.png
    37
    219
    media_image81.png
    Greyscale
 the PTF in the up-down direction is:  
    PNG
    media_image82.png
    37
    226
    media_image82.png
    Greyscale
 their intensity distribution is expressed as:  
    PNG
    media_image83.png
    31
    210
    media_image83.png
    Greyscale
 step 5, solve the quantitative phase of the specimen: perform deconvolution (Tikhonov criterion) with the two-axis PTF and the corresponding phase gradient images to obtain the final reconstructed quantitative phase result”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200142192 A1	HEAD-UP DISPLAY FOR VEHICLE
US 7697199 B2	Lighting device and observation device
US 20090135172 A1	PLASMA DISPLAY DEVICE AND PLASMA-DISPLAY-PANEL DRIVING METHOD
US 20090122087 A1	DISPLAY DEVICE
US 20080165211 A1	Method for Driving Plasma Display Panel and Plasma Display Apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485